Citation Nr: 1014077	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from March 1971 to April 1972.  
He served in the Republic of South Vietnam from August 1971 
to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In the Veteran's VA Form 9 he requested a hearing but he 
withdrew that request in May 2006.  

A VA outpatient treatment record of February 2006 reflects 
that the Veteran was taking medication for posttraumatic 
stress disorder (PTSD).  However, the Veteran had not 
formally claimed service connection for PTSD and this matter 
has not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over this matter.  Nevertheless, 
the question of whether the Veteran intends or desires to 
claim service connection for PTSD is referred to the RO for 
clarification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran concedes that he did not seek or receive 
inservice treatment for residuals of an inservice left knee 
injury which he alleges occurred while in a vehicular 
accident while in Vietnam in 1971 or 1972, in which his left 
knee hit a dash board.  He does not report that this occurred 
during combat.  The earliest postservice evidence, medical or 
otherwise, does not antedate 2004.  Both private and VA 
clinical records note the Veteran's history of an inservice 
left knee injury and his history of having had knee pain 
since that time.  In November 2005 he underwent left knee 
surgery. 

38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i) set 
forth four elements in determining whether a VA nexus medical 
examination must be provided, which are (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
This third element establishes a low threshold and the types 
of evidence considered include, but are not limited to, 
medical nexus evidence that is too equivocal or lacking in 
specificity, or credible evidence of continuity of 
symptomatology, e.g., pain or other symptoms capable of lay 
observation.  In this determination the Board cannot 
substitute its' own medical judgment.  Fourth, is whether 
there is insufficient competent medical evidence on file for 
a merits decision.  When a nexus between a current disability 
and an in-service event is "indicated," there must be a 
medical opinion that provides some nonspeculative 
determination as to the degree of likelihood that a 
disability is related to service to constitute sufficient 
medical evidence on which the Board can render a decision 
with regard to nexus.  Generally see McLendon v. Nicholson, 
20 Vet. App. 79, 81 - 83 (2006).  

However, in this case the Veteran has not been afforded a VA 
nexus examination, despite the histories he has repeatedly 
related of having had knee pain since an inservice injury.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
address the etiology of the claimed left 
knee disability.  

The examiner must have access to and review 
the claim folders for the Veteran's 
pertinent medical history.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner is asked to express an opinion 
as to whether the Veteran's left knee 
pathology is at least as likely as not 
related to the Veteran's period of service.  

In this connection, regardless of whether 
there is confirmation in the service 
treatment records of inservice left knee 
disability, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current left knee 
disability is consistent with the Veteran's 
statements regarding the development of 
left knee disability during service.  

In formulating all medical opinions, 
the examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the 
rationale therefor.   

2.  After the above development has been 
completed, readjudicate the claim.  

If the benefit sought remains denied, furnish 
the Veteran and his representative a 
Supplemental Statement of the Case (SSOC) and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

